933 F.2d 1001Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.William Donald SCHAEFER, Individually, and as Governor ofthe State of Maryland, Elmanus Herndon, Individually, and asCommissioner of Correction, Kenneth Taylor, Individually,and as Warden of the House of Correction, William L. Smith,Individually, and as Assistant Warden of Maryland House ofCorrection, Singletary, Individually, and as 4-12 ShiftMajor at the House of Correction, Charlene Ratcliff,Individually, and as Administrative Remedy Coordinator ofthe House of Correction, Liz Nick, Individually, and asMailroom Supervisor at House of Correction, RudeineDimissie, Individually, and as Dietary DepartmentAdministrator at the House of Correction, B.A. Skinner,Individually, and as Classification Counselor at the Houseof Correction, Cross, Individually, and as a Former PrisonGuard at House of Correction, Lawson, Individually, and as aPrison Guard at the House of Correction, Meyers,Individually, and as a Sergeant on the 4-12 Shift at theHouse of Correction in Jessup Maryland, Smith, Individually,and as Prison Guard at the House of Correction on the 8-4Shift (A.Co. II), Hollis S. Thompson, Individually, and asChief of Security at the House of Correction, Defendants-Appellees.Aaron HOLSEY, Plaintiff-Appellant,v.William Donald SCHAEFER, Individually, and as Governor ofthe State of Maryland, Elmanus Herndon, Individually, and asCommissioner of Correction, Kenneth Taylor, Individually,and as Warden of the House of Correction, William L. Smith,Individually, and as Assistant Warden of Maryland House ofCorrection, Singletary, Individually, and as 4-12 ShiftMajor at the House of Correction, Charlene Ratcliff,Individually, and as Administrative Remedy Coordinator ofthe House of Correction, Liz Nick, Individually, and asMailroom Supervisor at House of Correction, RudeineDimissie, Individually, and as Dietary DepartmentAdministrator at the House of Correction, B.A. Skinner,Individually, and as Classification Counselor at the Houseof Correction, Cross, Individually, and as a Former PrisonGuard at House of Correction, Lawson, Individually, and as aPrison Guard at the House of Correction, Meyers,Individually, and as a Sergeant on the 4-12 Shift at theHouse of Correction in Jessup Maryland, Smith, Individually,and as Prison Guard at the House of Correction on the 8-4Shift (A.Co. II), Hollis S. Thompson, Individually, and asChief of Security at the House of Correction, Defendants-Appellees.
Nos. 91-6768, 91-6778.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1991.Decided May 20, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-90-2010-K)
Aaron Holsey, appellant pro se.
Audrey J.S. Carrion, Office of the Attorney General, Baltimore, Md., for appellees.
D.Md
No. 91-6768 DISMISSED;  No. 91-6778 AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In No. 91-6778, Aaron Holsey appeals from the district court's order denying two motions for injunctive relief.  Our review of the record and the district court's opinion discloses that the district court properly denied relief after applying the factors set forth in Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189 (4th Cir.1977), and the denial was not an abuse of discretion.    See Westmoreland Coal Co. v. UMW, 910 F.2d 130 (4th Cir.1990).


2
In No. 91-6768, Holsey seeks to appeal the district court's failure to decide his motions for default judgment.  Such a matter is more properly raised in a petition for writ of mandamus.  However, the record reflects that the motions have been denied.  We therefore dismiss the appeal as moot.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
No. 91-6768, DISMISSED.


5
No. 91-6778, AFFIRMED.